Case: 17-51009          Document: 00514583121              Page: 1      Date Filed: 08/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                   United States Court of Appeals
                                                                                            Fifth Circuit
                                          No. 17-51009                                    FILED
                                       Conference Calendar                           August 2, 2018
                                                                                      Lyle W. Cayce
                                                                                           Clerk
UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee

v.

JOSE ANTONIO VIDALES-VAZQUEZ,

                                                          Defendant-Appellant

------------------------------------------------------------------------------------------------------------
Consolidated with 17-51010

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee

v.

JOSE ANTONIO VIDALES-VASQUEZ,

                                                          Defendant-Appellant



                      Appeals from the United States District Court
                            for the Western District of Texas
                                USDC No. 2:17-CR-371-1
                                USDC No. 2:15-CR-1323-1
     Case: 17-51009      Document: 00514583121         Page: 2    Date Filed: 08/02/2018


                                     No. 17-51009
                                   c/w No. 17-51010
Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Antonio
Vidales-Vazquez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Vidales-Vazquez has filed a response.
We have reviewed counsel’s brief and the relevant portions of the records
reflected therein, as well as Vidales-Vazquez’s response.                 We concur in
counsel’s assessment that the appeals present no nonfrivolous issue for
appellate review.      Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2. Vidales-Vazquez’s motion
for new counsel is DENIED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2